COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING



Case number: 01-14-00452-CV

Style: Cameron International Corporation, Appellant v. Jeremy Guillory, Appellee

Type of motion:        Motion for rehearing

Party filing motion:   Appellee


       It is ordered that the motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Justice Bland
                       Acting for the Court

Panel consists of Justices Higley, Bland, and Sharp.




Date: October 23, 2014.